Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” permits  some  tolerance  and  the specification does not provide a standard for ascertaining the requisite degree(  the  degree  of  the  tolerance), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
Claims 11-16, 18 -19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100224755, further in view of US20160137841.
Regarding  claim 11, US20100224755 discloses a  method  of  making  a coating   which can be used as a coating for casting moulds(cores ) for metal casting(claims 15-17, [0057],[0090] and [0103]) wherein the coating comprises at least: one carrier liquid([0031]); at least one pulverulent refractory material([0032]); an at least one reducing agent([0033]) and  a  binder([0058]). The  coating  can  be  dried  and  the  carrier  liquid  is  removed([0092]). US20100224755 that the carrier liquid can be water or an alcohol having to 10 carbon atoms such as, for example, ethanol or isopropanol is preferably used as carrier liquid. Other suitable liquids which can also be present in the carrier liquid in fractions are aliphatic, cycloaliphatic or aromatic hydrocarbons with 3 to 15 carbon atoms, carboxylic acid esters prepared from a carboxylic acid having 2 to 20 carbon atoms and an alcohol component having 1 to 4 carbon atoms, ethers and 
US20100224755 discloses that the coating can contain a binder. The task of the binder is primarily to bind the ingredients of the coating after drying of the coating applied to a casting mould and thus ensure a reliable adhesion of the coating to the subsurface( [0058] and  [0092]). All binders which have already been used in coatings can be used per se. For example, starch, dextrin, peptides, polyvinyl alcohol, polyvinyl acetate polymers, poly(meth)acrylic acid, polystyrene, polyvinyl acetate-polyacrylate dispersions as well as mixtures of these compounds can be used as binders([0059]).
The fraction of pulverulent refractory material in the ready-to-use coating is preferably selected in the range of 10 to 99.9 wt. %, preferably in the range of 30 to 70 wt. %([0038]).
The reducing agent is contained in a fraction of more than 5 wt. % relative to the weight of the ready-to-use coating (claim 8; [0048])).
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Although US20100224755 does not specifically disclose that the  reducing  of  VOCs, it discloses that other suitable liquids which can also be present in the carrier liquid in fractions are carboxylic acid esters prepared from a carboxylic acid having 2 to 
US20160137841 discloses that the coatings or primers industry has traditionally had lower regulated amounts of allowed VOCs than the castings industry, so the binders used in the castings industry were already improved with lower VOC levels, however due to regulations from governmental industries, it is expected that a greater reduction is required in VOC levels in the future ([0025]).
US20160137841 discloses reducing regulated VOCs can  be  done  by substituting a propylene carbonate, oxsol, tertiary butyl acetate, or combination thereof, in place of the commonly used solvents, such as dipropylene glycol methyl ether or the methyl amyl ketone solvents that are regulated for VOCs([0010]). Removal of ethanol or other alcohols reduces the regulated VOCs([0012]). For example, the compositions forming the binders generally include alcohol 35-40% by weight, solvents 18-20% by weight, which in turn include 5-6% by weight of said propylene carbonate and 13-14% by weight of said tert-butyl-acetate, each based upon the weight of the total composition([0014].Thus  the  ester  carrier  amount  can  be  25%  of  the  carrier.
 Therefore,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to use  suitable amount  of ester  carrier motivated  by the  fact  that  US20160137841 discloses reducing regulated VOCs can  be  done  by substituting a propylene carbonate, oxsol, tertiary butyl acetate, or combination thereof, in place of the commonly used solvents, such as dipropylene glycol methyl ether or the methyl amyl ketone solvents that are regulated for VOCs([0010]). Removal of ethanol or other alcohols reduces the regulated 
Regarding claims 12 and 14, US20160137841 discloses that propylene carbonate and butyl-acetate can be used to reduce the  VOCs in coating composition(table 2). US20100224755 discloses that other suitable liquids which can also be present in the carrier liquid in fractions are aliphatic, cycloaliphatic or aromatic hydrocarbons with 3 to 15 carbon atoms, carboxylic acid esters prepared from a carboxylic acid having 2 to 20 carbon atoms and an alcohol component having 1 to 4 carbon atoms, ethers and ketones each having 2 or 3 to 10 carbon atoms ([0034]).
Regarding claim 13, US20100224755 discloses that the coating can be produced by usual methods ([0068]). Ii is possible to produce and distribute the coating in concentrated form. In order to obtain a ready-to-use coating from the concentrated coating, a suitable quantity of a solvent component must be added which is necessary to adjust the required viscosity and density properties of the coating. The carrier liquid can either be added to the afore-mentioned further liquid components or it can be provided separately from this in a separate container. The suitable quantities of the solid 
Regarding claim 15, US20100224755 discloses that carrier liquid can be water or an alcohol having to 10 carbon atoms such as, for example, ethanol or isopropanol is preferably used as carrier liquid. Other suitable liquids which can also be present in the carrier liquid in fractions are aliphatic, cycloaliphatic or aromatic hydrocarbons with 3 to 15 carbon atoms, carboxylic acid esters prepared from a carboxylic acid having 2 to 20 carbon atoms and an alcohol component having 1 to 4 carbon atoms, ethers and ketones each having 2 or 3 to 10 carbon atoms ([0034])
Regarding  claim 16, US20100224755 discloses that the binder is preferably contained in the ready-to-use coating in a fraction of 0.1 to 5 wt. %, particularly preferably 0.5 to 2 wt. %([0060]).
Regarding claim 18, US20100224755 discloses that the coating according to the invention can also contain a wetting agent which facilitates the application of the coating to a subsurface ([0062]).  
Regarding claim 19, US20100224755 discloses that at least one pulverulent refractory material is suspended in the carrier liquid. Usual refractory materials in metal casting can be used as refractory material. Examples of suitable refractory materials are diatomite, kaolins, calcinated kaolins, kaolinite, metakaolinite, iron oxide, quartz, aluminium oxide, aluminium silicates such as pyropyllite, kyanite, andalusite or chamotte, zirconium oxide, zirconium silicate, bauxite, olivine, talc, mica, feldspar([0037]). The refractory material is provided in powder form. The grain size is selected so that a stable structure is formed in the coating and that the coating can 
Regarding claims 21-23, US20100224755 discloses a  method  of  making  a coating   which can be used as a coating for casting moulds(cores ) for metal casting(claims 15-17, [0057],[0090] and [0103]) wherein the coating comprises at least: one carrier liquid([0031]); at least one pulverulent refractory material([0032]); an at least one reducing agent([0033]) and  a  binder([0058]). The  coating  can  be  dried  and  the  carrier  liquid  is  removed([0092]).
 The carrier liquid cab be water or an alcohol having to 10 carbon atoms such as, for example, ethanol or isopropanol is preferably used as carrier liquid. Other suitable liquids which can also be present in the carrier liquid in fractions are aliphatic, cycloaliphatic or aromatic hydrocarbons with 3 to 15 carbon atoms, carboxylic acid esters prepared from a carboxylic acid having 2 to 20 carbon atoms and an alcohol component having 1 to 4 carbon atoms, ethers and ketones each having 2 or 3 to 10 carbon atoms ([0034]). 
The coating can be produced by usual methods ([0068]). For industrial application, the coating according to the invention can be provided and distributed as a ready-to-use formulation. However, it is also possible to produce and distribute the coating  in concentrated form. In order to obtain a ready-to-use coating from the 
Although US20100224755 does not specifically  disclose  that the  reducing  of  VOCs, it discloses that other suitable liquids which can also be present in the carrier liquid in fractions are carboxylic acid esters prepared from a carboxylic acid having 2 to 20 carbon atoms and an alcohol component having 1 to 4 carbon atoms, ethers and ketones each having 2 or 3 to 10 carbon atoms ([0034]).
US20160137841 discloses that the coatings or primers industry has traditionally had lower regulated amounts of allowed VOCs than the castings industry, so the binders used in the castings industry were already improved with lower VOC levels, however due to regulations from governmental industries, it is expected that a greater reduction is required in VOC levels in the future ([0025]).
 Thus,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to use  ester  carrier motivated  by the  fact  that  US20160137841 discloses reducing regulated VOCs can  be  done  by substituting a propylene carbonate, oxsol, tertiary butyl acetate, or combination thereof, in place of the commonly used solvents, such as dipropylene glycol methyl ether or the methyl amyl ketone solvents that are regulated for VOCs([0010]). Removal of ethanol or other alcohols reduces the regulated VOCs([0012]). The applicants are also referred to .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100224755 and US20160137841, further in view of US2012/0121921.
Combined teaching of US20100224755 and US20160137841 discloses the method set forth above.
US20100224755 discloses that all binders which have already been used in coatings can be used per se. For example, starch, dextrin, peptides, polyvinyl alcohol, polyvinyl acetate polymers, poly(meth)acrylic acid, polystyrene, polyvinyl acetate-polyacrylate dispersions as well as mixtures of these compound. 
But  it  is  silent  about  using the  claimed  copolymer  as  applicant  set  forth  in the  claim 17.
US2012/0121921 discloses binders comprising vinyl acetate and vinyl laurate (binders include esters of vinyl alcohol including vinyl acetate and vinyl laurate for coating composition ([0010] and [0022]). 
Thus it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  to  use  the claimed  copolymer since  US20100224755 discloses  that  all binders which have 
But  it  is  silent  about the  content  of  the  copolymer  in the binder.  However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over combined teaching of US20100224755 and US20160137841, further in view of US3115414.
Combined teaching of US20100224755 and US20160137841 discloses the  method  set  forth  above.  But  it  is  silent  that the  binder  can  be  rosin  resin.
However,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to  use  the  rosin resin  as  the binder,  motivated  by the  fact  that  US3115414, also  drawn  to  refractory  coating  composition,  discloses  that  rosin resin is used  as  binder for  the  mould  coating(col. 3, lines 1-14)  and  US20100224755 discloses  that  all  binder  can  be  used  in the  .

 	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100224755 and US20160137841, further in view of WO2015175091.
Combined teaching of US20100224755 and US20160137841 discloses the method set forth above.
US20100224755 discloses that the coating can also contain clay such as attapulgite, serpentine, smectite, such as saponite, montmorillonite, beidellite and nontronite, vermiculite [0061]). US20100224755 discloses that all binders which have already been used in coatings can be used per se. For example, starch, dextrin, peptides, polyvinyl alcohol, polyvinyl acetate polymers, poly(meth)acrylic acid, polystyrene, polyvinyl acetate-polyacrylate dispersions as well as mixtures of these compounds can be used as bindesr([0059]). At least one pulverulent refractory material is suspended in the carrier liquid. Usual refractory materials in metal casting can be used as refractory material. Examples of suitable refractory materials are diatomite, kaolins, calcinated kaolins, kaolinite, metakaolinite, iron oxide, quartz, aluminium oxide, aluminium silicates such as pyropyllite, kyanite, andalusite or chamotte, zirconium oxide, zirconium silicate, bauxite, olivine, talc, mica, feldspar([0037]).
But it is  silent  that  the  clay  is  organoclay. 
WO2015175091discloses that oleophilic rheology modifier may contain organoclay, phyllosilicates, smectites, hectorite or montmorillonite, and combinations thereof. In terms of function, the oleophilic rheology modifier may effectively bind with 
Thus, it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  to  use the organoclay in the combined teaching  of  US20100224755 and  US20160137841 motivated  by the  fact  that WO2015175091,  also drawn to refractory coating  composition, discloses that such organoclay can effectively bind with the liquid to create a gel-like structure with organic liquids with moderate to high polarity such as diols, esters, ketones, glycol ethers, alcohols and some polar aromatic organic compounds. A combination of an oleophilic rheology modifier with a suitable liquid produces a formulation with an extrusion pressure that varies less with changes of the amount of liquid present than the extrusion pressure does in prior art formulations ([0011]).
Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive. 
Applicant argues that the term  “about”  in the  claims  is  definite. 
The  Examiner  respectfully  submits  that  the term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” permits some tolerance and  the specification does not provide a standard for ascertaining the requisite degree ( the degree of  the  tolerance), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that  Warnshuis(US20160137841) does not teach or suggest the use of an ester carrier in a refractory coating for the reduction of VOCs, as claimed by Applicant. Instead, Warnshuis teaches a binder, not a refractory coating, comprising 
 The  Examiner respectfully submits  that US20160137841 discloses that the coatings or primers industry has traditionally had lower regulated amounts of allowed VOCs than the castings industry, so the binders used in the castings industry were already improved with lower VOC levels, however due to regulations from governmental industries, it is expected that a greater reduction is required in VOC levels in the future ([0025]) and  US20160137841 discloses reducing regulated VOCs can  be  done  by substituting a propylene carbonate, oxsol, tertiary butyl acetate, or combination thereof, in place of the commonly used solvents, such as dipropylene glycol methyl ether or the methyl amyl ketone solvents that are regulated for VOCs([0010]). Removal of ethanol or other alcohols reduces the regulated VOCs([0012]). The US20160137841 is directed to  reducing regulated VOCs  in the castings industry. US20100224755 discloses a  method  of  making  a coating   which can be used as a coating for casting moulds( casting  industry).Thus,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to use  suitable amount  of ester  carrier motivated  by the  fact  that  US20160137841 discloses reducing regulated VOCs can be done  by substituting a propylene carbonate, oxsol, tertiary butyl acetate, or combination thereof, in place of the commonly used solvents, such as dipropylene glycol methyl ether or the methyl amyl ketone solvents that are regulated for VOCs([0010]). Removal of ethanol or other alcohols reduces the regulated VOCs ([0012]).


The Examiner respectfully submits that US20160137841 discloses that the coatings or primers industry has traditionally had lower regulated amounts of allowed VOCs than the castings industry, so the binders used in the castings industry were already improved with lower VOC levels, however due to regulations from governmental industries, it is expected that a greater reduction is required in VOC levels in the future ([0025]). US20160137841 discloses reducing regulated VOCs can  be  done  by substituting a propylene carbonate, oxsol, tertiary butyl acetate, or combination thereof, in place of the commonly used solvents, such as dipropylene glycol methyl ether or the methyl amyl ketone solvents that are regulated for VOCs([0010]). US20160137841 discloses reducing regulated VOCs can be  done  by substituting a propylene carbonate clearly. It should be noted that "A reference can be used for all it realistically teaches and is not limited to the disclosures in its specific examples".  See In re Van Marter et al 144 USPQ 421; In re Windmer et al 147 USPQ 518, 523; and In re Chapman et al 148 USPQ 711. Furthermore, it is not picking and choosing to select one element from one list, however long the list may be.  When the species is clearly named, the selection from a long list does not avoid a 103 rejection.  See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). US20100224755 discloses the claimed percentage.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731